       Case 2:20-cv-00181-RAJ-DWC Document 19 Filed 03/10/21 Page 1 of 3




1                                             Honorable Magistrate Judge David W. Christel
2
3
4                            UNITED STATES DISTRICT COURT
5                          WESTERN DISTRICT OF WASHINGTON
6                                          AT SEATTLE
7
8
     ROCHELLE SYTSMA,
9
10                                                   Case No:
                     Plaintiff,
11                                                   2:20-cv-00181-RAJ-DWC
12           vs.

13   PHILLIPS 66 COMPANY,                            AGREED ORDER GRANTING
14                                                   MOTION TO AMEND PRETRIAL
15                   Defendant.                      SCHEDULING ORDER
16
            THIS MATTER, having come before the Court by stipulated motion of the parties;
17
     Plaintiff appearing through her attorney, Douglas R. Shepherd, and Defendants appearing
18
19   through their attorney, John Ray Nelson; and the Court having reviewed the pleadings and

20   papers filed in the above captioned matter, having decided the stipulated motion without
21
     oral argument, and being otherwise fully informed,
22
            IT IS HEREBY ORDERED, ADJUDGED AND DECREED THAT:
23
24   The stipulated motion is hereby granted, and the pre-trial deadlines are extended as follows:

25
      AGREED ORDER GRANTING
      MOTION TO AMEND PRETRIAL
                                                      SHEPHERD AND ALLEN
                                                         ATTORNEYS AT LAW
      SCHEDULING ORDER
                                                         2011 YOUNG S TREET , S UITE 202
      Page 1 of 3                                       BELLINGHAM , WASHINGTON 98225
                                                  TELEPHONE: (360) 733-3773 ♦ FAX: (360) 647-9060
                                                               www.saalawoffice.com
       Case 2:20-cv-00181-RAJ-DWC Document 19 Filed 03/10/21 Page 2 of 3




1                                    Event                                               Date
2     Disclosure of Plaintiff’s Expert Reports under FRCP 26(a)(2)              5/4/2021
3     Disclosure of Defendant’s Expert Reports under FRCP 26(a)(2)              6/4/2021
4     All motions related to discovery must be filed by                         6/7/2021
5     Discovery completed by                                                    7/6/2021
6     Dispositive motions deadline                                              8/5/2021
7        Dispositive motions must be filed pursuant to LCR 7(d)
8
9           Entered this 10th day of March 2021.
10


                                                           A
11
12
                                                           David W. Christel
13
                                                           United States Magistrate Judge
14
     ////
15
16
17
18
19
20
21
22
23
24
25
     AGREED ORDER GRANTING
     MOTION TO AMEND PRETRIAL
                                                     SHEPHERD AND ALLEN
                                                          ATTORNEYS AT LAW
     SCHEDULING ORDER
                                                        2011 YOUNG S TREET , S UITE 202
     Page 2 of 3                                       BELLINGHAM , WASHINGTON 98225
                                                 TELEPHONE: (360) 733-3773 ♦ FAX: (360) 647-9060
                                                              www.saalawoffice.com
       Case 2:20-cv-00181-RAJ-DWC Document 19 Filed 03/10/21 Page 3 of 3




1
2    Presented by:
3
4    /s Douglas R. Shepherd_______________
     Douglas Shepherd, WSBA #9514
5    Shepherd and Allen
     2011 Young Street, Suite 200
6
     Bellingham, WA 98225
7    Phone: (360) 733-3773
     Fax: (360) 647-9060
8    Email: doughshepherd@saalawoffice.com
9           kyle@saalawoffice.com
     Attorneys for Plaintiff
10
11   Presented by:

12   /s John Ray Nelson__________________
     John Ray Nelson, WSBA #16393
13   Asti Gallina, WSBA #53361
14   Foster Garvey, PC
     618 West Riverside Ave. Ste 300
15   Spokane, WA 99201-5102
16   Phone: (509) 777-1600
     Fax: (509) 777-1616
17   Email: john.nelson@foster.com
            Asti.gallin@foster.com
18           Attorneys for Defendant
19
20
21
22
23
24
25
      AGREED ORDER GRANTING
      MOTION TO AMEND PRETRIAL
                                                 SHEPHERD AND ALLEN
                                                    ATTORNEYS AT LAW
      SCHEDULING ORDER
                                                    2011 YOUNG S TREET , S UITE 202
      Page 3 of 3                                  BELLINGHAM , WASHINGTON 98225
                                             TELEPHONE: (360) 733-3773 ♦ FAX: (360) 647-9060
                                                          www.saalawoffice.com
